Citation Nr: 1230043	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of uterine perforation.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel




INTRODUCTION

The Veteran served on active duty from February 1999 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing before the Board in December 2007.  The requested hearing was scheduled for October 19, 2009.  However, the Veteran failed to appear for her hearing.  In addition, on October 23, 2009, the RO received a statement dated October 14, 2009, in which the Veteran indicated that she wished to withdraw her request for a hearing.  The Board finds that the Veteran's hearing request has been withdrawn and will proceed with appellate review of her appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2011).  

In August 2011, the Board remanded these issues to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  The matter has since been returned to the Board for further appellate action.

Further review of the claims folder indicates that, in a report of a September 2011 VA examination, the examiner stated that "it is at least as likely as not that the [V]eteran's menometrorrhagia had its clinical onset during service" and that the Veteran's menometrorrhagia is currently controlled with the placement of an intrauterine device.  The Board finds that a claim for service connection for menometrorrhagia has been raised by the evidence of record and refers this matter back to the agency of original jurisdiction (AOJ) for appropriate disposition. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  



REMAND

Regrettably, the Board finds that additional development is necessary to adjudicate this matter.  In March 2007, the Veteran was afforded a VA examination regarding residuals of uterine perforation.  During the examination, the Veteran reported pelvic pain and left-sided adnexal discomfort twice a month.  The examiner found no evidence of residuals of uterine perforation.  

In the August 2011 Remand, the Board found that this examination was inadequate, because it offered no rationale for the finding that no residuals of uterine perforation existed and did not account for the Veteran's competent reports of left-sided adnexal discomfort.  Thus, a new examination was requested.

The Veteran underwent a second VA examination in September 2011.  The pertinent service treatment records (STRs) were noted and discussed.  Although the Veteran did not report left-sided adnexal discomfort as before, she did note painful menstrual periods and painful intercourse.  The examiner found that there were no residuals of uterine perforation, despite the Veteran's competent reports of painful menses and intercourse, and offered no rationale for his conclusion.  Thus, the Board finds this examination to be inadequate also.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With respect to her claim of service connection for a psychiatric disorder secondary to a service-connected disability, the Veteran underwent a VA mental disorders examination in September 2011.  Although the Veteran reported vague symptoms of anxiety, the examiner found that these symptoms were subclinical and concluded that there was no evidence of a current psychiatric disorder.  However, the examiner did not discuss the November 2006 clinical note diagnosing "adjustment disorder with anxiety and depressed mood" secondary to the Veteran's reports of increased irritability, anxiety, and concerns about her fertility.  In fact, the examiner reported that the Veteran had never been diagnosed with a psychiatric disorder.  

The examination report not only failed to discuss or take into account the November 2006 diagnosis of adjustment disorder, secondary to fertility concerns, but also ignored a September 2002 STR in which the Veteran reported symptoms of depression secondary to menometrorrhagia, for which she was prescribed an anti-depressant.  Thus, the examiner did not provide a medical nexus opinion on either a direct or a secondary basis, even though the file contains documentation of depressive symptoms during service and a diagnosis of adjustment disorder in November 2006.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  Accordingly, the Board finds that a new VA examination is required as to the claim for service connection for a psychiatric disorder. 

Under 38 C.F.R. §  3.310(a), establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448 (holding that 38 C.F.R. § 3.310 authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).  

In this regard, the Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform to the United States Court of Appeals for Veterans Claims (Court) decision in Allen.  This regulatory amendment will need to be addressed on Remand-particularly because the regulatory revision adds a "baseline level of severity" requirement for the nonservice-connected disability.  See 38 C.F.R. § 3.310(b) (2011).
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of any residuals of uterine perforation that she may have.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

Following a review of the record and an examination of the Veteran, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran has any diagnosed residual disability associated with the documented in-service uterine perforation.  In rendering an opinion, the examiner must consider any gynecological complaints made by the Veteran during the examination or during the course of the appeal, including left-sided adnexal discomfort, painful menses, and painful intercourse.  [The examiner is hereby advised that the Veteran is competent to report the onset, frequency, and severity of symptoms that are capable of lay observation, such as pelvic pain, painful menses or intercourse, or similar symptoms.]  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Also, schedule the Veteran for an appropriate examination to determine the nature, extent, and etiology of any psychiatric disorders that she may have.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  

The examiner must obtain a detailed history of the Veteran's psychiatric symptoms as observed by her and others since service, review the record, and opine as to whether she has a diagnosed psychiatric disability or disabilities.  The examiner must reconcile any findings with the STRs documenting depressive symptoms in September 2002 and a finding of an adjustment disorder with anxiety and a depressed mood in November 2006.  

Following a review of the record and an examination of the Veteran, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed psychiatric disorder(s) had its (their) clinical onset in service or is (are) otherwise related to the Veteran's service.  In rendering this opinion, the examiner must address the STRs reflecting depressive symptoms in September 2002 and the post-service diagnosis of an adjustment disorder with anxiety and a depressed mood in November 2006 and the Veteran's May 2007 lay assertions regarding emotional instability since service. [The examiner is hereby advised that the Veteran is competent to report the onset, frequency, and severity of symptoms capable of lay observation, such as feelings of depression or anxiety.]  

If the examiner finds that any diagnosed psychiatric disorder did not have a clinical onset during service, or is not otherwise related to her military service, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed psychiatric disorder was (were) caused or aggravated (permanently worsened beyond its normal progression) by any other disability.  [If the examiner determines that any diagnosed psychiatric disability was (or were) aggravated by another disorder, the examiner should specify the other disability and should quantify the approximate degree of aggravation.]  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, readjudicate the issues on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.  The case should then be returned to the Board for further consideration.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
	THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

